Citation Nr: 0919903	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945, and from August 1949 to August 1953. 

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2008 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Newark, New Jersey, which denied the Veteran's 
claim for service connection for bilateral hearing loss.  

In May 2009, a Board video hearing was held before the 
undersigned Veterans Law Judge in Washington, DC.  A 
transcript of that proceeding has been associated with the 
claims file.

During his personal hearing, the Veteran's accredited 
representative argued that the Veteran originally raised a 
claim of entitlement to service connection for hearing loss 
in 1953, and that the RO failed to adjudicate the claim at 
that time.  The representative further argued that, should 
the Veteran be awarded service connection, he should also be 
awarded an effective date corresponding to the Veteran's 
original 1953 claim.  The Board notes that the sole issue 
currently pending on appeal is the Veteran's claim of 
entitlement to service connection for bilateral hearing.  
Although the Board is granting the claim, the Board lacks 
jurisdiction over the matter of the appropriate effective 
date to be assigned, and that matter must be considered by 
the agency of original jurisdiction in the first instance.  
Thus, the representative's argument regarding the effective 
date to be assigned is referred to the RO for initial 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDING OF FACT

The most probative evidence of record shows that the 
Veteran's current bilateral hearing loss is the result of a 
disease, injury or event in service.


CONCLUSION OF LAW

The greater weight of probative evidence indicates that the 
Veteran's current bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307(a)(3), 3.309(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Furthermore, in light 
of the favorable decision for the Veteran in this case, any 
error in the timing or content of VCAA notice, if shown, 
would be moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) ( 2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Since November 1, 1967, those standards have been 
set by the International Standards Organization ("ISO")-
American National Standards Institute ("ANSI").  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards.

III. Analysis

The Veteran contends that his current bilateral hearing loss 
is the result of service.  Specifically, he states that, as 
part of his in-service occupation as a combat engineer, he 
sustained acoustic trauma while working with land mines and 
explosives.  (See VA Form 4138, June 2007.)  Alternatively, 
he contends that his hearing loss is the result of the 
recurrent middle ear infections (otitis media) that he 
suffered during service.  (See VA Form 526, September 1953.)

A review of the Veteran's service records reveals that during 
his July 1943 service enlistment examination, he was found to 
have normal hearing based on whispered voice test results of 
15/15 bilaterally.  In November 1943, he was treated for 
complaints of an ear ache; an examination revealed a 
perforated right ear drum.  However, his December 1945 
separation examination revealed normal hearing findings 
bilaterally based on a whispered voice test.  In 1949, the 
Veteran reenlisted, at which time, an April 1949 whispered 
voice test, administered during his reenlistment examination, 
revealed normal findings of 15/15 bilaterally.  In July 1950, 
the Veteran underwent an ear examination, in which it was 
noted that he had wax in his ears.  Upon low conversational 
voice testing, he scored 20/20 bilaterally.  However, a 
whispered voice test showed abnormal findings in the right 
ear, as he scored 10/15.  His ears were lavaged and cleaned.  
In October 1950, the Veteran was treated for complaints of 
acute pain in the left ear.  The diagnosis was otitis media, 
acute.  Treatment records indicate that between 1950 and 
1952, he was treated several times for recurrent otitis media 
with pain and itching in both ears.  

In August 1953, during the Veteran's service separation 
examination, audiological puretone thresholds were measured 
as follows (converted to ISO-ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
30
25
30
--
35
LEFT
30
30
45
--
40
 
These results reveal that the current criteria for hearing 
loss as described under 38 C.F.R. § 3.385 were met 
bilaterally (under current ISO-ANSI standards), as the 
auditory threshold for the right ear reached a level of 26 
decibels or greater for three frequencies, and the auditory 
threshold for the left ear reached a level of 40 decibels or 
greater for two frequencies.  Additionally, whispered voice 
test results were 12/15 bilaterally, showing some impairment.  
The examiner, however, only noted findings of a slight 
decrease in hearing in middle ear tones bilaterally following 
bilateral ear infections between 1950 and 1952.  He reported 
that the Veteran had been treated with antibiotics and had 
responded well; he noted that no active pathology was found 
during the examination.  

In September 1953, following separation from service, the 
Veteran applied to VA for disability compensation benefits 
for otitis media.  On his application, he mentioned that he 
had noticed a "definite decrease" in his hearing since his 
initial entry into service, and felt that the recurrent 
episodes of otitis media were ostensibly associated with this 
deficit.  (See VA Form 526, September 1953.) 

In March 1954, in connection with his claim for service 
connection for otitis media, the Veteran was afforded a VA 
ear, nose and throat examination, which revealed that his 
external auditory canals were clear and without discharge 
bilaterally.  There was some mild retraction and thinning of 
both ear drums, but no perforations.  The diagnosis was 
bilateral residuals of previous middle ear inflammation.  A 
concurrent audiometric examination revealed audiological 
puretone thresholds measured as follows (converted to ISO-
ANSI units):



    
HERTZ




500
1000
2000
3000
4000
RIGHT
30
35
25
--
35
LEFT
35
30
25
--
45

The examiner concluded that there was evidence of a left ear 
pure tone hearing loss.  Again, however, these results again 
show that the criteria for hearing loss as described under 38 
C.F.R. § 3.385 were met bilaterally (under current ISO-ANSI 
standards), as the auditory threshold for the right ear 
reached a level of 26 decibels or greater for three 
frequencies, and the auditory threshold for the left ear 
reached a level of 40 decibels or greater for one frequency.  

In May 2007, the Veteran submitted a claim for service 
connection for bilateral hearing loss.  In December 2007, he 
submitted results from a November 2007 private audiometric 
test, which measured right ear average puretone threshold 
values at 50 decibels, and left ear average puretone 
threshold values at 55 decibels.  (See Speech & Hearing 
Center report, November 2007.)  The diagnosis was moderate to 
severe sensorineural hearing loss bilaterally, with no 
significant change in hearing since an earlier private 
evaluation in May 2006.  Id. 

In November 2007, the Veteran was afforded a VA audio 
evaluation.  As he had previously mentioned in 1953, he said 
that he had noticed a decline in his hearing since service.  
He reported in-service noise exposure from deactivating land 
mines, blowing up bridges and handling weaponry during his 
military service as part of a bazooka team.  

During testing, audiological puretone thresholds were 
measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
60
55
70
70
65
LEFT
55
55
65
75
70

Speech recognition ability was 90 percent for the right ear, 
and 82 percent for the left ear.  Based on these results, the 
criteria for hearing loss disability as described under 38 
C.F.R. § 3.385 were met bilaterally.  The VA examiner 
concluded that the Veteran had moderate to severe 
sensorineural hearing loss bilaterally from 500 to 4000 Hz.  

With regard to the question of whether the Veteran's current 
bilateral hearing loss is related to service, the examiner 
stated that no complaints of hearing loss, tinnitus or other 
ear-related complaints were reported by the Veteran or 
documented by military examiners during his service 
examinations.  He noted one incident of bilateral otitis 
media treatment with resolution during service.  He further 
indicated that, what he referred to as "post-active duty" 
audiometric testing in April 1949, continued to reveal normal 
hearing sensitivity.  (See VA examination report, November 
2007.)  Based on the current audiometric evaluation results, 
and his review of the Veteran's service treatment records, 
the examiner opined that the Veteran's bilateral hearing loss 
was neither caused by, nor was a result of noise/weapons 
exposure during military service.  Instead, he concluded that 
there was no evidence documenting the occurrence or 
aggravation of hearing loss during service, and no evidence 
showing that the condition had manifested itself to a 
compensable degree within one year following service 
discharge.

In January 2009, following the RO's denial of his claim, the 
Veteran submitted a letter from his private physician, Dr. A. 
J. Jahn, who reported that the Veteran had been under his 
care for bilateral sensorineural hearing loss.  Dr. Jahn 
wrote that he was aware of the Veteran's military service 
activity, including his history of in-service acoustic 
trauma.  He stated that he had reviewed the Veteran's old 
audiograms, which, when compared with more recent data, 
revealed "a 4 kHz notch," which he said clearly indicated 
noise-related hearing damage.  (See letter from Dr. Jahn, 
January 6, 2009.)  He added that it was his "strong medical 
opinion" that the noise damage that the Veteran sustained 
during service significantly affected his hearing and 
contributed to his current binaural moderate to severe nerve 
deafness.  Id. 

In May 2009, the Veteran testified at a video hearing before 
the Board.  He reported that although he had been exposed to 
noise from machine gun fire, explosives and heavy equipment 
during service, he had been afforded no hearing protection, 
and had noticed a reduction in his hearing following 
completion of his first period of service in December 1945.  
He added that he was not exposed to any acoustic trauma 
during his second service period.  The Veteran's wife also 
testified that, when she first met him in college between his 
first and second tours of duty, she had noticed that he had a 
great deal of difficulty hearing.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Based on a review of the complete evidence of record, the 
Board concludes that service connection for bilateral hearing 
loss is warranted.  As previously discussed, the Veteran's 
service records clearly indicate that, although he did not 
complain of hearing difficulties during service, a bilateral 
hearing loss according to 38 C.F.R. § 3.385 (based on current 
ISO-ANSI standards) was noted during his August 1953 service 
separation examination.  Additionally, the evidence shows 
that less than a month after service, the Veteran applied for 
VA disability benefits for otitis media, and the examination 
performed in conjunction with that application also revealed 
a bilateral hearing loss according to current VA standards.  
See 38 C.F.R. § 3.385 (2008).  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

In this case, it appears that the VA examiner's opinion (that 
a review of the Veteran's service treatment records showed no 
evidence of a hearing loss during service) was based on an 
inaccurate factual premise, namely, a failure to convert the 
audiological puretone threshold results from the Veteran's 
pre-November 1967 examinations from ASA to ISO-ANSI 
standards.  As noted above, these examinations, performed at 
service separation in August 1953, and seven months later, in 
March 1954, clearly reveal that the Veteran met the criteria 
for a bilateral hearing loss according to VA regulations.  As 
such, the Board finds that the examiner's opinion, based on 
an erroneous interpretation of the Veteran's audiogram 
results, is of no probative value.  See Reonal at 461.  

Conversely, the Board finds the opinion of the Veteran's 
private physician, Dr. Jahn, to be much more probative.  As 
noted above, his conclusion, that the Veteran's current 
bilateral hearing loss is related to the acoustic trauma he 
experienced during World War II service, was based on a 
review of the Veteran's prior audiograms, which he found 
revealed a loss in hearing commensurate with noise damage, as 
well as the Veteran's personal statements that he first 
noticed a discernable loss in hearing following his initial 
tour of duty.

In this regard, the Board finds that the lay evidence 
presented by the Veteran is generally credible and ultimately 
competent, and is also supported by a competent medical 
opinion finding that his current bilateral hearing loss is 
related to military service.  The Board notes that the Court 
has repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Board concludes that hearing loss is the type of condition to 
which the Veteran is competent to describe experiencing.  See 
Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Furthermore, as previously stated, there is 
no reason to doubt the Veteran's credibility as to his 
reports, especially in light of the results of his service 
separation examination, which showed a bilateral 
sensorineural hearing loss according to 38 C.F.R. § 3.385.  
For this reason, and in view of the non-probative value of 
the VA examiner's opinion, as well as the opinion of the 
Veteran's private physician that his current hearing loss was 
caused by acoustic trauma in service, the Board concludes 
that service connection for bilateral hearing loss is 
warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


